Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 1 of 8 PageID# 1146



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA


                              Alexandria Division


 ANDREW J. ZEIGLER, JR.,


       Plaintiff,



                                          Civil Action No. l:19-cv-1226



 NCC PS ENTERPRISES, LLC,
^ AL.,

       Defendants.


                              MEMORANDX^M OPINION




       THIS MATTER comes before the Court on a Motion for Summary

 Judgment by Defendants NCC PS Enterprises ("NCC"), Lakota Hotels

 &    Resorts,    LLC       ("Lakota"),     and   Stoneleigh   Asset,     LLC

 ("Stoneleigh") (collectively "Defendants"), pursuant to Fed. R.

 Civ. P. 56.


       On   October   16,    2017,   Plaintiff,   Colonel   Andrew   Zeigler,

 slipped while walking down a staircase at the National Conference

 Center, owned and operated by Defendant NCC. As a result of the

 fall. Plaintiff was injured. Plaintiff now sues the Defendants,

 alleging that the Defendants failed to maintain the staircase in

 a safe condition. The material facts of the case are not genuinely

 disputed.
Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 2 of 8 PageID# 1147
Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 3 of 8 PageID# 1148
Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 4 of 8 PageID# 1149
Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 5 of 8 PageID# 1150
Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 6 of 8 PageID# 1151
Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 7 of 8 PageID# 1152
Case 1:19-cv-01226-CMH-JFA Document 82 Filed 08/18/20 Page 8 of 8 PageID# 1153
